UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORED OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22909 OUTLOOK FUNDS TRUST Three Canal Plaza, Suite 600 Portland, Maine 04101 (207) 347-2000 Alan M. Meckler, President Three Canal Plaza, Suite 600 Portland, Maine 04101 (207) 347-2000 Date of fiscal year end: December 31 3D Printing and Technology Fund Date of reporting period: July 1, 2013 - June 30, 2014 ITEM 1. PROXY VOTING RECORD The 3D Printing and Technology Fund The Fund held no securities during the period July 1, 2013 through June 30, 2014 that required proxy votes and, therefore, there is no voting record to report. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. OUTLOOK FUNDS TRUST By: /s/ Alan M. Meckler Alan M. Meckler, President and Principal Executive Officer Date: 7/15/14
